        Case 1:18-cr-00004-AW-GRJ Document 187 Filed 08/19/19 Page 1 of 3


                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF FLORIDA
                                GAINESVILLE DIVISION

UNITED STATE OF AMERICA                                1:18-cr-4-MW/GRJ

v.

MIKA KAMISSA HARRIS
  and
ERIK MICHAEL SCHABERT
___________________________/

                           MOTION TO WITHDRAW AS COUNSEL

       Undersigned counsel respectfully moves this Honorable Court to issue an Order Allowing

     Undersigned Counsel to Withdraw as Counsel and in addition states:

          1. On or about May 10, 2018, undersigned counsel was appointed to represent Mika

              Harris in the capacity of second chair pursuant to this Court’s Order (Document 67).

          2. On or about May 18, 2018, undersigned counsel filed a notice of appearance on

              behalf of Mika Harris (Document 69).

          3. Undersigned counsel was appointed as second chair to assist Attorney Gilbert

              Schaffnit, who was appointed as primary/lead counsel to represent Mika Harris.

          4. Trial in this matter is set for October 7, 2019.

          5. As of August 9, 2019, irreconcilable conflicts have developed between undersigned

              counsel and Mika Harris.

          6. As a result of these irreconcilable conflicts, undersigned counsel and Mika Harris

              cannot effectively communicate or interact.

          7. As a result of these irreconcilable conflicts, undersigned counsel cannot properly

              prepare for trial or represent Mika Harris.
       Case 1:18-cr-00004-AW-GRJ Document 187 Filed 08/19/19 Page 2 of 3


         8. After consideration of law as set forth in U.S. v. Travers, 996 F.Supp. 6 (Fla. S.D.

            1998) and the guidelines in ABA Rule 1.16, undersigned counsel believes that this

            motion to withdraw is necessary.

         9. On August 9, 2019, undersigned counsel gave Mika Harris notice pursuant to

            Northern District of Florida Rule 11.1 H (2) of his intent to file this motion to

            withdraw.

         10. Undersigned counsel has sent Attorney Gilbert Schaffnit notice of his intent to file

            this motion.

         11. At a status hearing in this case on August 19, 2019, undersigned counsel moved ore

            tenus to be allowed to file this motion prior to the fourteen (14) day notice

            requirement as detailed in the local rule.

         12. The Court granted this request after Mika Harris indicate that she did not object to

            waiving the notice requirement and she did not objection to the motion to withdraw.

       WHEREFORE, undersigned counsel hereby files this Motion to Withdraw as Counsel

and requests that the Court enter an order granting this request.




                                                                    /s/ Nick G. Zissimopulos
                                                                    __________________
                                                                    Nick G. Zissimopulos
                                                                    Fla. Bar No. 0631647
                                                                    804 NW 16th Ave. Suite B
                                                                    Gainesville, FL 32601
                                                                    Nick@PutClientsFirst.com
                                                                    352-505-4515 Phone
                                                                    352-505-4516 Fax
                                                                    Attorney for Mika K. Harris
      Case 1:18-cr-00004-AW-GRJ Document 187 Filed 08/19/19 Page 3 of 3


                                     Certificate of Service

       The Government is represented by Attorneys Francis Todd Williams and Justin Michael

Keen, who both will be served through the electronic filing system this 19th day of August, 2019.


                                                                   /s/ Nick G. Zissimopulos
                                                                   __________________
                                                                   Nick G. Zissimopulos
                                                                   Fla. Bar No. 0631647
                                                                   804 NW 16th Ave. Suite B
                                                                   Gainesville, FL 32601
                                                                   Nick@PutClientsFirst.com
                                                                   352-505-4515 Phone
                                                                   352-505-4516 Fax
                                                                   Attorney for Mika K. Harris
